Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach or show, alone or in combination, the claimed mechanism wherein the supporting surface is provided on a supporting member which is displaceable relative to the track structure from a first position to a second position, with at least a displacement component perpendicular to the biasing direction, against action of a further biasing force of a further biasing member, in the first position of the supporting member, with the guided element in the third track position, the guided element rests against the supporting surface under influence of the biasing force, in the second position of the supporting member the track structure has a fifth track portion, extending between the third track position and the first track position, via which the guided element is displaceable from the third track position to the first track position without any mutual displacement of the guided element and the track structure against action of the biasing force, to un-lock the locking member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Lau, Taniguchi, Geppert, Wang and Miwa each teaches a similar locking mechanism with a first and second locking members, biasing member, track structure and a supporting surface, but fails to teach the arrangement and the relationship between the supporting surface, the track structure and the biasing force. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976.  The examiner can normally be reached on 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AHMED M SAEED/Primary Examiner, Art Unit 2833